            Case 2:19-cv-01372-LAS Document 32 Filed 12/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIWAN JACKSON,                                 :          CIVIL ACTION
         Plaintiff,                            :
                                               :
       v.                                      :          NO.    19-cv-1372
                                               :
CITY OF PHILADELPHIA, et al.,                  :
           Defendant.                          :


                                         ORDER


       AND NOW, this       7TH      day of December, 2020, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 25), Plaintiff’s Response in Opposition (ECF No. 26),

Defendant’s Reply thereto (ECF No. 28), and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED that the motion is GRANTED.

       JUDGMENT IS ENTERED in favor of Defendant Detective Timothy Connell and

against Plaintiff Kiwan Jackson. This case shall be marked CLOSED as to all defendants.



                                                   BY THE COURT:


                                                    /s/ Lynne A. Sitarski
                                                   LYNNE A. SITARSKI
                                                   United States Magistrate Judge
